Pee Cueiam.
It is the uniform holding of this Court that an application for a bill of particulars under G-.S. 1-150 is addressed to the sound discretion of the trial judge, and that his ruling thereon is not reviewable on appeal, except in case of manifest abuse of discretion. Building Co.. v. Jones, 227 N.C. 282, 41 S.E. 2d 742; Cody v. Hovey, 219 N.C. 369, 14 S.E. 2d 30; Tickle v. Hobgood, 212 N.C. 762, 194 S.E. 461; Temple v. Tel. Co., 205 N.C. 441, 171 S.E. 630; Townsend v. Williams, 117 N.C. 330, 23 S.E. 461; McIntosh 361.
On this record no evidence of abuse of discretion is made to appear.
Appeal dismissed.